DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered. Claims 1-14 and 16-20 are pending. 
Response to Arguments
In view of Applicant's amendment to claim 1, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
The Examiner notes that while claim 1 has been amended to include the new feature “the first tensile member layer and the second tensile member layer being drawn together so as to place a portion of the inner surface of the first tensile member layer in contact with a portion of the inner surface of the second tensile member layer,” which is addressed in the new ground(s) of rejection below, claim 12 has not been amended to include this new feature. Instead, the amendments to claim 12 merely include minor amendments to correct issues of indefiniteness, as well as wherein the first and second tensile member layers each have a respective outer surface and a respective opposite inner surface, features which are already taught 
The Examiner further notes that Applicant’s Remarks do not appear to include any arguments that are specifically drawn towards the amendments to claim 12; instead, the arguments appear to only address the amendments to claim 1. As such, the rejection of claim 12 under Lakic, Hatfield, and Eitel is essentially maintained, with only minor updates to address the now-recited inner and outer surfaces of the first and second tensile member layers, and the corrected issues of indefiniteness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,427,043. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 9,427,043 anticipates each and every limitation of claims 1, 4, 10, and 11 of the pending application.
Claims 12, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,427,043. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 9,427,043 anticipates each and every limitation of claims 12, 19, and 20 of the pending application.

Claim Objections
Claim 1 is objected to because of the following informalities: “a portion the inner surface” (3rd to last line of claim 1) should read “a portion of the inner surface.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lakic (US Patent No. 4,991,317) in view of Hatfield et al. (herein Hatfield)(US PG Pub 2007/0169376), further in view of McLaughlin (US Patent No. 5,979,078).

a fluid-filled chamber (inflatable inner sole 10, see Figs. 1-3 and column 3, line 56 – column 4, line 66) including a first barrier element (first outer layer 99, see Fig. 21 and column 7, lines 49-58), a second barrier element (second outer layer 101) cooperating with the first barrier element to form an interior void (interior space of the fluid-filled chamber 10), and
a tensile member (12, 14; note that tensile member 12, 14 is made of thermoplastic materials such as polyurethane, ethylene, EVA copolymers, polyethylene, polypropylene, and PVC; and is therefore a tensile member, i.e., a member capable of, relating to, or involving tension, inasmuch as claimed; see definitions 1 and 2 of “tensile” via Merriam-Webster.com) disposed within the interior void (see Fig. 21) and including a first tensile member layer (12) coupled to the first barrier element (see Fig. 21) and a second tensile member layer (14) having a portion spaced apart from the first tensile member and coupled to the second barrier element (see Fig. 21), the first tensile member layer and the second tensile member layer being drawn together to provide the fluid-filled chamber with a first area of reduced thickness (along seams 34, 36, and 37; see Figs. 1-3 and 21 and column 4, lines 5-30).
	Lakic substantially discloses the invention as claimed above and further discloses wherein the fluid-filled chamber forms an insole for the article of footwear (and therefore is configured to be disposed above an outsole of the footwear, see column 1, lines 17-20 and column 1, line 64 – column 2, line 48) but fails to disclose wherein the outsole extends between an anterior end of the sole structure and a posterior end of the sole structure and includes a first flexion region formed into a first surface of the outsole, wherein the fluid-filled chamber is 
However, Hatfield teaches a sole structure (30) for an article of footwear (10), the sole structure comprising: an outsole (32+33, embodiment of Figs. 8-11) extending between an anterior end of the sole structure (toe end of 30, i.e., adjacent right side of Fig. 11A) and a posterior end of the sole structure (heel end of 30, i.e., adjacent left side of Fig. 11A) and including a first flexion region (sipe 52l) formed into a first surface (bottom surface) of the outsole (see Figs. 8-11 and paragraphs 0047-0050, 0059, and 0063-0064); and a fluid-filled chamber (60, see Figs. 8-11 and paragraphs 0059-0060) disposed on a second surface (upper surface 41) of the outsole (see at least Fig. 9 and paragraph 0059) and including a tensile member (80) disposed within an interior void of the fluid-filled chamber (interior void of 60 between barrier elements 71, 72; see Figs. 11A-11D and paragraphs 0060-0063), and wherein the tensile member includes first and second tensile member sheets (81, 82) that are respectively bonded to first and second barrier elements (71, 72) of the fluid-filled chamber (see Figs. 8-11D and paragraphs 0060-0062), the first and second tensile member sheets being drawn toward each other so as to provide the fluid-filled chamber with a first area (rear-most laterally-extending flexion bond 74 highlighted in close-up circle Fig. 11A) of reduced thickness that is aligned with the first flexion region (see Fig. 11A and paragraphs 0063-0066); so as to enhance flexibility of the whole sole structure by allowing each of the fluid-filled chamber and the outsole to flex in correspondence with one another (see paragraphs 0048-0052 and 0063-0064).
Therefore, based on Hatfield’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lakic’s sole structure to include an outsole that extends between an anterior end of the sole structure and 
Lakic further discloses wherein the first and second tensile member layers (12, 14) have respective outer surfaces (surfaces of 12, 14 facing 99, 101) which are coupled to and covered by the first and second barrier elements (99, 101), respectively (see Fig. 21 and column 7, lines 49-58) but fails to explicitly disclose wherein the first and second tensile member layers are bonded to the first and second barrier elements, respectively.
However, as discussed above, Hatfield further teaches wherein the first and second tensile member sheets (81, 82) are respectively bonded to the first and second barrier elements (71, 72) of the fluid-filled chamber (see Figs. 8-11D and paragraphs 0060-0062), so as to allow the tensile member sheets to be securely anchored to the barrier elements and to allow pressurized fluid within the interior of the fluid-filled chamber to place an outward force upon the barrier layers (see paragraphs 0061-0062).
Therefore, based on Hatfield’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lakic’s first and second tensile member layers to be specifically bonded to the first and second barrier elements, respectively, as doing so would allow the tensile member sheets to be securely anchored to the barrier elements and would allow pressurized fluid within the interior of the fluid-filled chamber to place an outward force upon the barrier layers. Furthermore, doing so 
Lakic further discloses wherein the first and second tensile member layers (12, 14) have respective inner surfaces (surfaces of 12, 14 facing each other, see Fig. 21) which are formed on an opposite side of the respective first and second tensile member layers than the respective outer surfaces (surfaces of 12, 14 facing 99, 101, see Fig. 21), and wherein the first and second tensile member layers are drawn together to provide the fluid-filled chamber with a first area of reduced thickness (along seams 34, 36, and 37; see Figs. 1-3 and 21 and column 4, lines 5-30), but fails to disclose wherein the first and second tensile member layers are drawn together in a manner so as to place a portion of the inner surface of the first tensile member layer in contact with a portion of the inner surface of the second tensile member layer. Instead, Lakic appears to depict wherein the respective inner surfaces of the first and second tensile member layers are bonded in such a way so as to form a homogenous structure at the respective seams (i.e., such that the inner surfaces fail to form two distinct surfaces at the area of contact, see Fig. 21 and column 4, lines 5-20).
However, McLaughlin teaches a sole structure (70, 100, 60, 65) for an article of footwear (80), the sole structure comprising an outsole (60, 65) and a fluid-filled chamber (10) disposed on a top surface of the outsole (see Fig. 1), the fluid-filled chamber including first and second barrier elements (50, 55) cooperating together to form an interior voice (see Fig. 3), and a tensile member (40, 45) disposed within the interior void and including a first tensile member layer (40) and a second tensile member layer (see Fig. 3 and column 3, line 40 – column 4, line 36), wherein the first and second tensile member layers are drawn together in a manner so as to place a portion of the inner surface of the first tensile member layer in contact with a portion of the 

    PNG
    media_image1.png
    527
    794
    media_image1.png
    Greyscale

	Therefore, based on McLaughlin’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lakic’s first and second tensile member layers to be bonded together in such a way so as to place a portion of the inner surface of the first tensile member layer in contact with a portion of the inner surface of the second tensile member layer (i.e., without becoming a homogenous structure at the areas of contact), as such a modification would be nothing more than a simple substitution of one known bonding technique for another, for forming a plurality of interconnecting sub-chambers within the fluid-filled chamber (see column 4, lines 5-19 of Lakic and column 3, line 40 – In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 2, the modified sole structure of Lakic (i.e., Lakic in view of Hatfield and McLaughlin) is further disclosed wherein the first flexion region (52l of Hatfield) is defined by a recess (sipe) extending into a thickness of the outsole (32+33 of Hatfield) in a first direction (upwards direction) toward the second surface (upper surface 41 of Hatfield, see Figs. 8-11 and paragraphs 0047-0050, 0059, and 0063-0064 of Hatfield).

Regarding claim 5, the modified sole structure of Lakic (i.e., Lakic in view of Hatfield and McLaughlin) is further disclosed wherein the first flexion region (52l of Hatfield) extends between a medial side (14 of Hatfield) of the sole structure (30 of Hatfield) and a lateral side (15 of Hatfield) of the sole structure (see bottom view of sole structure in related Fig. 6 of Hatfield and corresponding position of rear-most flexion bond 74 of the chamber 60 in Fig. 10 of Hatfield).

Regarding claim 6, the modified sole structure of Lakic (i.e., Lakic in view of Hatfield and McLaughlin) is further disclosed wherein the first flexion region (52l of Hatfield) is elongate (see bottom view of sole structure in related Fig. 6 of Hatfield and corresponding position of rear-most flexion bond 74 of the chamber 60 in Fig. 10 of Hatfield).

Regarding claim 7, the modified sole structure of Lakic (i.e., Lakic in view of Hatfield and McLaughlin) is further disclosed to comprise a second flexion region (sipe 52c of Hatfield) l).

	Regarding claim 8, the modified sole structure of Lakic (i.e., Lakic in view of Hatfield and McLaughlin) is further disclosed to comprise a second area of reduced thickness (forward-most laterally-extending flexion bond 74 of Hatfield) that is aligned with the second flexion region (see Figs. 10 and 11A and paragraphs 0063-0066 of Hatfield).

	Regarding claim 9, the modified sole structure of Lakic (i.e., Lakic in view of Hatfield and McLaughlin) is further disclosed wherein the fluid-filled chamber (10 of Lakic/60 of Hatfield) is pressurized (see column 1, line 54 - column 2, line 18 of Lakic; and paragraphs 0060-0061 and 0065 of Hatfield).

	Regarding claim 10, Lakic, Hatfield, and McLaughlin together teach the limitations of claim 1, as discussed above. Lakic fails to further teach a plurality of tethers extending between the first tensile member layer and the second tensile member layer.
	However, Hatfield further teaches wherein the tensile member (80) includes a plurality of tethers (83) extending between the first tensile member layer (81) and the second tensile member layer (82), to limit the degree to which the barrier layers may move apart upon pressurization of the fluid-filled chamber (see paragraph 0061).


	Regarding claim 11, Lakic, Hatfield, and McLaughlin together further teach an article of footwear (shoe or boot described in at least Abstract and column 1, lines 17-20 of Lakic/10 of Hatfield/80 of McLaughlin) incorporating the sole structure of claim 1 (see rejection of claim 1 above).

Claim 3, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lakic, Hatfield, and McLaughlin, as applied to claim 2 above, in view of Walker et al. (herein Walker)(US PG Pub 2014/0041261).
Regarding claim 3, Lakic, Hatfield, and McLaughlin together teach the limitations of claim 2, as discussed above, but fail to further teach wherein the first flexion region tapers in the first direction.
However, Walker teaches a sole structure (10) comprising a sole layer (4) having a plurality of elongate flexion regions (grooves 6, 8), wherein each flexion region has a tapered shape (see Figs. 5-6 and paragraphs 0042-0043 and 0046), so as to allow for clear definition and separation between the individual sole elements of the sole layer, thus providing maximum flexibility to the sole structure and less restriction of flexing movements (see paragraph 0043).
.

Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lakic, Hatfield, and McLaughlin, as applied to claim 1 above, in view of Eitel (US Patent No. 4,262,046).
	Regarding claim 4, Lakic, Hatfield, and McLaughlin together teach the limitations of claim 1, as discussed above, but fail to further teach stitching operable to draw the first tensile member layer into contact with the second tensile member layer to form the first area of reduced thickness. Instead, Lakic discloses wherein the first and second tensile member layers (12, 14) are bonded together at the first area of reduced thickness (see Fig. 21 and at least column 4, lines 5-19).
	However, Eitel teaches a fluid-filled chamber (10) for providing cushioning and for use in apparel applications (see Abstract and column 1, lines 5-53), the fluid-chamber including first and second barrier elements (top and bottom layers 34) and first and second tensile members (flexible film sheet members 12, 14; see column 2, lines 43-61 and note above in rejection of claim 1 regarding the term “tensile member”) disposed within an interior void defined by the first and second barrier elements and bonded together (at areas 32) so as to be in contact with each other to provide the fluid-filled chamber with a first area of reduced thickness (at areas 32, 
	Therefore, based on Eitel’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lakic’s fluid-filled chamber to further include stitching operable to draw the first tensile member layer into contact with the second tensile member layer to form the first area of reduced thickness; as doing so would allow the first and second barrier elements to be securely joined to the first and second barrier elements at the areas of reduced thickness.
	
It is noted that the recitation of “operable to draw the first tensile member layer into contact with the second tensile member layer to form the first area of reduced thickness” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Lakic, Hatfield, McLaughlin, and Eitel together teach the structure of the stitching and the first area of reduced thickness as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	
Claims 12, 13, and 16-20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lakic, in view of Hatfield, further in view of Eitel.
Regarding claim 12, Lakic teaches a sole structure for an article of footwear (sole structure for shoe/boot described in at least Abstract and column 1, lines 17-20), the sole structure comprising:
a fluid-filled chamber (inflatable inner sole 10, see Figs. 1-3 and column 3, line 56 – column 4, line 66) including a first barrier element (first outer layer 99, see Fig. 21 and column 7, lines 49-58), a second barrier element (second outer layer 101) cooperating with the first barrier element to form an interior void (interior space of the fluid-filled chamber 10), and a tensile member (12, 14; note that tensile member 12, 14 is made of thermoplastic materials such as polyurethane, ethylene, EVA copolymers, polyethylene, polypropylene, and PVC; and is therefore a tensile member, i.e., a member capable of, relating to, or involving tension, inasmuch as claimed; see definitions 1 and 2 of “tensile” via Merriam-Webster.com) disposed within the interior void (see Fig. 21) and including a first tensile member layer (12) including an outer surface (surface of 12 facing 99) coupled to the first barrier element and an inner surface (surface of 12 facing layer 14) formed on an opposite side of the first tensile member layer than the outer 
	Lakic substantially discloses the invention as claimed above and further discloses wherein the fluid-filled chamber forms an insole for the article of footwear (and therefore is configured to be disposed above an outsole of the footwear, see column 1, lines 17-20 and column 1, line 64 – column 2, line 48) but fails to disclose wherein the outsole extends between an anterior end of the sole structure and a posterior end of the sole structure and includes a first flexion region formed into a first surface of the outsole, and a second flexion region formed into the first surface of the outsole, the second flexion region disposed closer to one of the anterior end of the sole structure and the posterior end of the sole structure than the first flexion region;  wherein the fluid-filled chamber is disposed on a second surface of the outsole opposite the first surface, and wherein the first and second areas of reduced thickness are aligned with the first and second flexion regions, respectively.
However, Hatfield teaches a sole structure (30) for an article of footwear (10), the sole structure comprising: an outsole (32+33, embodiment of Figs. 8-11) extending between an anterior end of the sole structure (toe end of 30, i.e., adjacent right side of Fig. 11A) and a posterior end of the sole structure (heel end of 30, i.e., adjacent left side of Fig. 11A) and including a first flexion region (sipe 52l) formed into a first surface (bottom surface) of the l); and a fluid-filled chamber (60, see Figs. 8-11 and paragraphs 0059-0060) disposed on a second surface (upper surface 41) of the outsole opposite the first surface (see at least Fig. 9 and paragraph 0059) and including a tensile member (80) disposed within an interior void of the fluid-filled chamber (interior void of 60 between barrier elements 71, 72; see Figs. 11A-11D and paragraphs 0060-0063), and wherein the tensile member includes first and second tensile member sheets (81, 82) that are respectively bonded to first and second barrier elements (71, 72) of the fluid-filled chamber (see Figs. 8-11D and paragraphs 0060-0062), the first and second tensile member sheets being drawn toward each other so as to provide the fluid-filled chamber with a first area (rear-most laterally-extending flexion bond 74 highlighted in close-up circle Fig. 11A) of reduced thickness that is aligned with the first flexion region (see Fig. 11A and paragraphs 0063-0066) and a second area of reduced thickness (forward-most laterally-extending flexion bond 74 of Hatfield) that is aligned with the second flexion region (see Fig. 11A and paragraphs 0063-0066); so as to enhance flexibility of the whole sole structure by allowing each of the fluid-filled chamber and the outsole to flex in correspondence with one another (see paragraphs 0048-0052 and 0063-0064).
Therefore, based on Hatfield’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lakic’s sole structure to include an outsole that extends between an anterior end of the sole structure and a posterior end of the sole structure and includes a first flexion region formed into a first surface 
Lakic further discloses wherein the outer surfaces of the first and second tensile member layers (12, 14) are coupled to and covered by the first and second barrier elements (99, 101), respectively (see Fig. 21 and column 7, lines 49-58) but fails to explicitly disclose wherein the first and second tensile member layers are bonded to the first and second barrier elements, respectively. 
However, as discussed above, Hatfield further teaches wherein the first and second tensile member sheets (81, 82) are respectively bonded to the first and second barrier elements (71, 72) of the fluid-filled chamber (see Figs. 8-11D and paragraphs 0060-0062), so as to allow the tensile member sheets to be securely anchored to the barrier elements and to allow pressurized fluid within the interior of the fluid-filled chamber to place an outward force upon the barrier layers (see paragraphs 0061-0062).
Therefore, based on Hatfield’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lakic’s first and second tensile member layers to be specifically bonded to the first and second barrier elements, respectively, as doing so would allow the tensile member sheets to be securely anchored to the barrier elements and would allow pressurized fluid within the interior of the 
Lakic and Hatfield together substantially teach the invention as claimed above but fail to teach wherein the fluid-filled chamber further includes stitching operable to draw a portion of the first tensile member layer and a portion of the second tensile member layer together so as to be in contact with each other and define the areas of reduced thickness. Instead, Lakic discloses wherein the first and second tensile member layers (12, 14) are bonded together at the areas of reduced thickness (see Fig. 21 and at least column 4, lines 5-19).
	However, Eitel teaches a fluid-filled chamber (10) for providing cushioning and for use in apparel applications (see Abstract and column 1, lines 5-53), the fluid-chamber including first and second barrier elements (top and bottom layers 34) and first and second tensile members (flexible film sheet members 12, 14; see column 2, lines 43-61 and note above in rejection of claim 1 regarding the term “tensile member”) disposed within an interior void defined by the first and second barrier elements and bonded together (at areas 32) so as to be in contact with each other to provide the fluid-filled chamber with a plurality of areas of reduced thickness (at areas 32, see Fig. 2), the fluid-filled chamber further including stitching (36) operable to draw the first tensile member layer and the second tensile member layer together so as to be in contact with each other (see Fig. 2 and column 3, lines 20-52; note that stitching 36 maintains contact between the first and second tensile member layers by physically holding them together); so as to allow the first and second barrier elements to be securely joined to the first and second barrier elements at the areas of reduced thickness (see column 3, lines 20-52).

	It is noted that the recitation of “operable to draw a portion of the first tensile member layer and a portion of the second tensile member layer together so as to be in contact with each other” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Lakic, Hatfield, and Eitel together teach the structure of the stitching and the areas of reduced thickness as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Furthermore, Eitel’s stitching is capable of being used to draw a portion of the first tensile member layer and a portion of the second tensile member layer together so as to be in contact with each other, as discussed above. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

l of Hatfield) is defined by a recess (sipe) extending into a thickness of the outsole (32+33 of Hatfield) in a first direction (upwards direction) toward the second surface (upper surface 41 of Hatfield, see Figs. 8-11 and paragraphs 0047-0050, 0059, and 0063-0064 of Hatfield).

Regarding claim 16, the modified sole structure of Lakic (i.e., Lakic in view of Hatfield and Eitel) is further disclosed wherein the first flexion region (52l of Hatfield) extends between a medial side (14 of Hatfield) of the sole structure (30 of Hatfield) and a lateral side (15 of Hatfield) of the sole structure (see bottom view of sole structure in related Fig. 6 of Hatfield and corresponding position of rear-most flexion bond 74 of the chamber 60 in Fig. 10 of Hatfield).

Regarding claim 17, the modified sole structure of Lakic (i.e., Lakic in view of Hatfield and Eitel) is further disclosed wherein at least one of the first flexion region (52l of Hatfield) and the second flexion region (52c of Hatfield) is elongate (see bottom view of sole structure in related Fig. 6 of Hatfield and corresponding position of at least rear-most flexion bond 74 of the chamber 60 in Fig. 10 of Hatfield).

	Regarding claim 18, the modified sole structure of Lakic (i.e., Lakic in view of Hatfield and Eitel) is further disclosed wherein the fluid-filled chamber (10 of Lakic/60 of Hatfield) is pressurized (see column 1, line 54 - column 2, line 18 of Lakic; and paragraphs 0060-0061 and 0065 of Hatfield).


	However, Hatfield further teaches wherein the tensile member (80) includes a plurality of tethers (83) extending between the first tensile member layer (81) and the second tensile member layer (82), to limit the degree to which the barrier layers may move apart upon pressurization of the fluid-filled chamber (see paragraph 0061).
	Therefore, based on Hatfield’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lakic’s fluid-filled chamber to include a plurality of tethers extending between the first tensile member layer and the second tensile member layer; as doing so would limit the degree to which the barrier layers may move apart upon pressurization of the fluid-filled chamber.

	Regarding claim 20, Lakic, Hatfield, and Eitel together further teach an article of footwear (shoe or boot described in at least Abstract and column 1, lines 17-20 of Lakic/10 of Hatfield) incorporating the sole structure of claim 12 (see rejection of claim 12 above).

Claim 14, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lakic, Hatfield, and Eitel, as applied to claim 13 above, in view of Walker.
Regarding claim 14, Lakic, Hatfield, and Eitel together teach the limitations of claim 13, as discussed above, but fail to further teach wherein the first flexion region tapers in the first direction.

Therefore, based on Walker’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hatfield’s flexion regions to each have a tapered shape, such that the first flexion region would taper in the first direction, as doing so would allow for clear definition and separation between the individual sole elements of the midsole, thus providing maximum flexibility to the sole structure and less restriction of flexing movements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732